Title: General Orders, 26 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown, May 26th 1777.
Louisinia.Menden.


It being omitted (thro’ mistake) in the Orders of the 22nd Instant, to mention the Brigadiers that command in Major General Lord Stirling’s division—Brigadier Genl Conway takes command of the 3rd 6th 9th and 12th Pennsylva Regts and Col. Spencer’s regiment, which compose his brigade—And Genl Maxwell of the 1st 2nd 3rd and 4th Jersey regiments, which form his brigade.
Peter Tarling Esqr: is appointed Brigade Major, to Brigadier Genl Conway; and to be respected and obeyed as such.
